HUAYUE ELECTRONICS, INC. 300 Somerset St., Room 469 Harrison, NJ 07029 March 12, 2013 VIA EDGAR Larry Spirgel Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: Huayue Electronics, Inc. Form 10-K for the Fiscal Year Ended May 31, 2012 Filed August 28, 2012 File No. 0-54205 Dear Mr. Spirgel: I have received your letter dated February 25, 2013 addressed to Liuzhi Gan.We are preparing a response, but we will require some additional time.We expect to file a complete response to the Staff’s comments on or before March 25, 2013. Should you wish to contact us in the meantime, please direct correspondence to our securities counsel: Robert Brantl, Esq. 52 Mulligan Lane Irvington, NY 10533 914-693-3026 914-693-1807 (fax) robertbrantl@earthlink.net Sincerely, /s/ Pan Shudong Pan Shudong Chief Executive Officer
